Citation Nr: 1747459	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment in January 1993.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment in January 1993.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1960 to March 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Additional evidence was provided in support of the claim in September 2017 with a waiver of Agency of Original Jurisdiction (AOJ) consideration.

Although the RO reopened the claim and adjudicated the issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included an issue for discussion as to whether new and material evidence has been submitted to reopen the previously denied claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed November 2010 Board decision denied reopening a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment in 1993.

2.  Evidence added to the record since the November 2010 Board decision raises a reasonable possibility of substantiating the previously denied claim.

3.  The persuasive evidence of record demonstrates that an additional joint disability the Veteran sustained subsequent to a period of VA treatment in January 1993 was not incurred as a result of VA negligence, careless, or other fault and that VA exercised the degree of care that would be expected of a reasonable health care provider at that time.


CONCLUSIONS OF LAW

1.  The November 2010 Board decision, which denied reopening a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment in 1993, is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence was received, and the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment in 1993 is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for compensation for compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment in 1993 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any unresolved issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The March 2016 statement of the case (SOC) erroneously cited 38 C.F.R. § 3.358, which is a regulation applicable to claims under 38 U.S.C.A. § 1151 received by VA prior to October 1, 1997.  However, there was no prejudice to the Veteran for citing to these less restrictive criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The actual analysis and discussion set out in the SOC was the current version of 38 U.S.C.A. § 1151 (and legally correct 38 C.F.R. § 3.361) as set forth below.  Moreover, and more importantly, the Veteran is represented by attorney who has demonstrated a strong working knowledge of the intricacies of claims filed under 38 U.S.C.A. § 1151. 

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA records show the Veteran submitted his initial claim in July 2003 and that the claim was denied in a May 2005 rating decision.  His appeal of that determination was not timely perfected.  He subsequently perfected his appeal from a June 2007 rating decision that denied reopening the claim.  In November 2010, the Board issues a decision finding that an August 2006 substantive appeal was not timely to appeal the May 2005 rating decision and that new and material evidence had not obtained to reopen the claim.  The Veteran did not appeal the Board's November 2010 decision that denied reopening a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment in 1993 and the decision became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

The evidence added to the record since the November 2010 Board decision includes new information pertinent to the Veteran's claim.  The additional evidence included a March 2014 private medical opinion that determined the Veteran sustained increased joint disabilities due to VA medical negligence in 1993.

This evidence was not previously considered and it raises a reasonable possibility of substantiating the claim.  Hence, the evidence is both new and material.  The previously denied claim is reopened.

1151 Claim

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if that additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); see also Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  

To obtain compensation, a claimant must show:  (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C.A. § 1151(a) (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1) (2016).  

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

The Veteran contends that he sustained additional joint disabilities to the wrists and knees as a result of VA treatment in January 1993 when he was provided Cytoxan during treatment at the Houston, Texas, VA Medical Center (MC) for worsening lower extremity vasculitis.  It is asserted that his VA care providers were negligent in administering Cytoxan on January 6, 1993, when he had an elevated white blood cell count and in failing to conduct additional testing on January 13, 1993, when he complained of pain in his wrists and right knee.  There is no indication that any VA treatment provided was without the Veteran's consent.

VA hospital records dated January 6, 1993, show the Veteran was admitted for treatment of worsening vasculitis to the lower extremities.  Upon admission it was noted he used a walker and a wheelchair.  He reported he had activity intolerance and that due to arthritis he used a wheelchair.  An 11 year history of rheumatoid arthritis and a 9 year history of lower extremity vasculitis were noted.  Physical examination revealed bilateral lower extremity erythema with multiple small ulcers.  The treatment plan included a one day course of Cytoxan.  Laboratory testing on January 6, 1993, revealed a white blood count (WBC) of 11.0 and noted a reference range from 4.5 to 11.  A summary of WBC findings also noted readings of 8.4 in July 1992, of 7.7 in August 1992, of 11.6 (abnormal high) in September 1992, and 11 in November 1992.  A January 8, 1993, rheumatology service report noted the Veteran tolerated Cytoxan well and a January 9, 1993, nursing discharge summary noted he left the hospital ambulatory.

Laboratory blood testing on January 13, 1993, revealed WBC of 10.3, segmented neutrophils (SEGS) of 82.2 (abnormal high), and lymphocytes (LYMPHS) of 9.4 (abnormal low).  Subsequent testing revealed abnormally high WBC of 18 on January 25, 1993, of 43.5 on January 26, 1993, of 31.7 later on January 26, 1993, of 22.3 on January 27, 1993, and of 21.3 on January 28, 1993.  SEGS within the normal reference range from 45 to 75 were reported as 70 on January 25, 1993, and as 72 on January 26, 1993.  Abnormally low LYMPHS from the reference range from 18 to 43 were reported of 6 on January 25, 1993, and 1 on January 26, 1993.  

A March 1993 VA hospital report noted that the Veteran had presented on January 13, 1993, with complaints of multiple joint pain and was evaluated by the orthopedic service who felt that he may have had an extensor tenosynovitis of the right hand.  Aspiration revealed very little fluid and no pus.  He was placed on analgesics and sent home.  He subsequently presented on January 23, 1993, with complaints of bilateral wrist and right knee pain with fever.  Aspiration yielded frank pus, and there was drainage to a left forearm lesion.  Cultures of the joint fluid were positive for Staphylococcus aureus and positive blood cultures.  

The report further detailed that the Veteran he underwent incision and drainage of the bilateral wrist joints and the right knee on January 25, 1993.  It was noted that during hospitalization the Veteran was seen by the rehabilitation service and that the wheelchair clinic recommended he be given an electric scooter for long-term ambulation and a manual back-up wheelchair.  He was also fitted for cock-up splints and ulnar drift splints by occupational therapy.  He was discharged to home on March 12, 1993, and a functional examination at that time revealed he was level 5 with a platform walker and level 7 with wheelchair ambulation.  

A subsequent July 1999 VA rheumatology treatment note reported that he had been confined to a wheelchair after having septic joints.  A November 2002 rheumatology consult noted the Veteran requested a letter in support of his disability claim and reported that he had been afebrile and active before he developed a disseminated Staph infection secondary to an infected Cytoxan drip.  The examiner noted that the Veteran obviously had severe rheumatoid arthritis and that it would be impossible to say what it was that caused his disability.  

Upon VA examination in February 2005 C.K., M.D., summarized the evidence noting the Veteran was hospitalized from January 6, 1993, to January 9, 1993, because of severe rheumatoid arthritis and vasculitis.  It was noted he had previously been treated with gold, nonsteroidal anti-inflammatory medications, methotrexate, Imuran, and prednisone.  He was admitted so that he could undergo pulse therapy with Cytoxan and prednisone, but within two weeks after his discharge he received a diagnosis of septic arthritis in multiple joints and a culture of the joint and his blood grew out Staph aureus.  An extensive hospitalization followed in which he underwent several incision and drains of the infected joints, prolonged antibiotic therapy, and rehabilitation therapy.  The examiner noted that the discharge summary specifically stated that an "electronic" wheelchair was recommended and prescribed for him because of decreased ability to ambulate.  

Dr. C.K. noted that Cytoxan (cyclophosphamide) was a chemotherapeutic alkylaying agent, which had potent anti-lyphocyte activity.  It was usually reserved for severe refractory cases of rheumatoid arthritis and rheumatory vasculitis and was known to be able to cause generalized bone marrow suppression and neutropenia.  In addition, it could cause alopecia and hemorrhagogic cystitis.  Like all immunosuppressive agents, it was noted to carry a high risk of infection and sepsis as a side effect or possible complication related to the immunosuppression.  The examiner stated that was exactly what happened in the Veteran's case.  It was his opinion that it was as least as likely as not that Cytoxan caused immunosuppression which pre-disposed the Veteran to develop septic arthritis and sepsis.  

However, upon review of the record, the examiner stated he was unable to find any evidence of negligence.  It was his medical opinion that the Veteran's current physical status was due to a combination of his underlying severe rheumatoid arthritis and the episode of the septic arthritis and sepsis.  He stated he would be totally unable to quantify it in any realistic way without resort to extreme speculation and conjecture.  It was noted that in forming the opinion he had consulted Cecil's Textbook of Medicine, 21st edition, the Physician's Desk Reference, 58th edition, and Clinical Outline of Medicine.  

In a March 2014 private medical opinion G.K., M.D., a specialist in internal medicine, summarized the pertinent facts as indicating the Veteran was treated in 1993 at the VAMC for worsening lower extremity vasculitis (immune mediated inflammation of the blood vessels).  It was noted he also had rheumatoid arthritis.  His hospital treatment consisted of intravenous doses of the powerful immune-suppressant medication Cytoxan.  Dr. G.K. stated that prior to beginning Cytoxan the Veteran's WBC count (an indicator of infection) was checked and found to be elevated at 11,000, but that no testing was done to identify the infection that might be causing this abnormal lab result.  The Cytoxan was noted to have been given and that at first the Veteran appeared to do well.  He was discharged from the hospital, but that on January 13, 1993, he presented to the doctor with new pain in his wrists and right knee.  Dr. G.K. stated that nothing in the record indicated that infection was considered and ruled out.  The Veteran was not begun on antibiotics and was sent home.  

Dr. G.K. also stated that on January 25, 1993, the Veteran was noted to have returned and to have been correctly diagnosed with joint infections involving both wrists and his right knee.  He underwent extensive hospitalization with several incision and drains of the infected joints, prolonged antibiotic therapy, and rehabilitation therapy.  The discharge summary describing his medical course specifically stated that an "electronic" wheelchair was recommended and prescribed.  It was the opinion of Dr. G.K. that much of what was stated in the 2005 VA medical opinion was correct, but that the examiner failed to identify two instances of professional negligence that were but-for causes of the Veteran's current physical status.  

First, Dr. G.K. believed that the Veteran's VA doctors committed malpractice on January 6, 1993, when they administered the powerful infection-inducing medicine Cytoxan when his elevated WBC count pointed to a likely underlying infection.  Reasonable doctors, it was stated, in like or similar circumstances would have withheld Cytoxan and done testing and careful physical examination to identify infection.  It was asserted that because the Houston VA doctors failed to take these steps, the results of such tests were not available, making it impossible to identify test results to prove that the Veteran had an underlying infection on this date.  He found, however, that the fact that the Veteran did develop infection in multiple joints simultaneously made it most likely that the infection spread to those joints through the bloodstream (hematogenous infection) from some other source, most likely the skin.  He asserted that it would be perverse to allow the doctors' failure to order standard testing be the very thing that excuses their negligence.  Dr. G.K. stated that he had formed his opinion by giving the Veteran the benefit of the doubt and that it was at least as likely as not that had doctors withheld Cytoxan on January 6, 1993, and searched for an infection they would have found an infection, treated it, cured it, and then given the Cytoxan.  Had that happened, it was asserted that he would not have suffered the joint infections he did and would not now be disabled.  

As to the second claimed instance of professional negligence, Dr. G.K. asserted that the Veteran's orthopedic consultants committed malpractice on January 13, 1993, (reference to 1997 presumed to be a typographical error) when they failed to do further testing, including magnetic resonance tomography (MRT) scanning, to identify infection in his newly symptomatic wrist and knee joints.  It was noted that the Veteran had just received the powerful immunosuppressant Cytoxan and then shortly developed new pain in multiple joints.  He asserted the record revealed no evidence that these joints had previously been significantly symptomatic, and that given these facts, he had been at great risk for severe and life-changing joint infection.  

Dr. G.K. stated that the Houston VA orthopedic doctors had failed to diagnose and treat this infection and it was found that reasonable doctors, given the circumstances of January 13, 1993, (reference to 1997 again presumed to be a typographical error) would have begun broad spectrum antibiotics while consulting an infectious disease specialist to guide antibiotic therapy.  The failure to diagnose and treat an infection led directly to the severe nature, prolonged course, and disabling sequelae of the Veteran's joint infection.  It was further asserted that the question arose as to what extent the Veteran's current joint-related disability was due to pre-existing arthritis and to what extent it was due to his severe and prolonged joint infection, but that the record included no evidence that before receiving Cytoxan in January 1993 he had significant arthritic involvement of his wrists or knees.  It was the opinion of Dr. G.K. that the Veteran had disabling joint pain caused directly by medical negligence on the part of VA doctors in 1993. 

The Board requested an independent medical opinion in this case in March 2017.  A June 2017 independent medical expert opinion from K.J.L., M.D., Chief of the Rheumatology Section, at the Captain James A. Lovell Federal Health Care Center in Chicago, Illinois, addressed the five specific questions that had been set out.

As to the first question, whether it was at least as likely as not (50 percent probability or higher) that the Veteran suffered any additional disability as a result of the Cytoxan treatment during a VA hospitalization from January 6-9, 1993, Dr. K.J.L. answered "no".  She stated the Veteran was suffering from refractory rheumatoid arthritis (RA) and vasculitis and needed the treatment he received.  Additional disability did not result directly from Cytoxan treatment during hospitalization from January 6-9, 1993.  In fact, it was her opinion that Cytoxan was given to prevent further disability from RA and vasculitis.  

As to the second question, did the staph infection and septic arthritis result in additional disability, including worsening of the rheumatoid arthritis or vasculitis, Dr. K.J.L. answered that is was possible that septic arthritis could have resulted in additional disability, noting any kind of septic arthritis with ensuing surgical procedure can lead to early degenerative changes.  It was noted the Veteran was shown to have already had degenerative changes in the knees as per X-ray studies in October 1991 and rheumatoid arthritis changes in the right wrist per X-ray study on July 1992.  Any kind of additional damage, for example, infection of joints followed by surgery could have resulted in additional disability in these fragile joint.  She stated, however, that septic arthritis did not lead to worsening of RA or vasculitis and that there was no evidence that infection is the cause or worsens auto-immune conditions, such as RA and vasculitis.  

As to the third question, whether the staph infection and septic arthritis at least as likely as not caused as a result of VA treatment, including the administration of Cytoxan, Dr. K.J.L. answered the infection in this case was not caused by Cytoxan treatment but that these were risks associated with Cytoxan treatments.  She explained that Cytoxan is an immunosuppressive drug which makes the patient susceptible to infections and that infection was a known potential complication of receiving any kind of immunosuppressive treatment.  It was asserted that this did not mean that the treatment caused the infection because, although it was a risk, there are patients who do not develop infections on immunosuppressive treatments.  In addition, in this case, the Veteran was treated with Cytoxan because he needed aggressive therapy for his refractory RA and vasculitis.  She stated that one should weigh the potential risks and benefits before any treatment is administered and in her opinion the potential benefits of Cytoxan treatment outweighed the potential risks in this case.  

As to the fourth question, for any additional disability found (or assumed) to be present, is it at least as likely as not (50 percent probability or higher) that such disability was caused by negligence or other instance of VA fault, in particular, failure to adequately assess whether an infection was present (a) prior to the administration of Cytoxan during the hospitalization from January 6-9, 1993, or (b)when the Veteran was seen with complaints of wrist and knee pain on January 13, 1993, Dr. K.J.L. answered "no".  She explained that records on January 6, 1993, revealed the Veteran's WBC was 11,000 and his temperature was 98.8 degrees.  He was admitted for worsening lower extremity vasculitis, not a new compliant that warranted suspicion for infection.  In addition, it was noted he was on prednisone, 5 milligrams (mg) daily at that time, which usually raises WBC to a higher level than what it would be without the prednisone.  She stated she did not think VA was negligent by not assessing for infection during the January 6-9, 1993, treatment period.  

Dr. K.J.L. also found that from the available medical records from January 13, 1993, she did not think VA was negligent by not assessing for infection.  It was noted that records indicated a WBC count of 10.3 and a erythrocyte sedimentation rate (ESR) of 44.  Upon review of the lab findings she did not think that anything was remarkable since the WBC count was within normal limits and consistent with previous WBC counts.  ESR was also not much different from what it was on January 6, 1993, which was 47.  Other factors that could be considered would be whether the Veteran presented with a fever on that day or if the complaint of joint pain was corroborated with tender, swollen, warm, or red joints then infection should have been part of the differential diagnosis.  She found, however, that from the lab findings provided in the medical records she did not think VA was negligent for not assessing for infection.  

As to the fifth question, whether it is at least  as likely as not that the event (additional disability) was reasonably foreseeable, Dr. K.J.L. answered that she did not think that additional disability was reasonably foreseeable.  She also stated that the administration of Cytoxan for refractory RA and vasculitis was completely warranted.  It was noted that although infection was a potential complication, it was not a result that one expected.  She explained that if one could foresee that an infection would occur and that septic joints would lead to surgery and possible additional disability the ability to provide the needed treatment may not have been given.  Thus, the Veteran may have suffered even more disability from the natural progression of RA and vasculitis itself, including conditions that can lead to death.  She stated it was unfortunate that the Veteran developed complications that may have led to additional disability, but that she did not think these complications were reasonably foreseeable.  

In an August 2017 statement Dr. G.K. reported that he had reviewed the relevant record and the opinion of Dr. K.J.L. and found that the Veteran was a victim of medical malpractice.  Specifically, he stated that the Veteran's VA doctors had failed to meet the standards that would have been followed by reasonable doctors in like or similar circumstances.  It was noted that on January 6, 1993, they had had prescribed a powerful immunosuppressive drug (Cytoxan) knowing that his white blood count, a marker of infection, was elevated.  He outlined several failures of the VA physicians.  The physicians failed to: (1) form a differential diagnosis of the underlying medical conditions likely to be the cause of his elevated WBC count, (2) recognize that his increased WBC count indicated an increased likelihood that he had an ongoing infection, (3) perform a physical examination to identify an infection made more likely by the raised WBC count, failed to order medical testing to identify an infection made more likely by the raised WBC count, (4) rule out infection as a likely cause of his elevated WBC as a factor that would preclude immediate treatment with Cytoxan, and (5) order close follow up to ensure prompt diagnosis and early treatment of a worsening of any infection made more likely by his raised WBC count and the administration of Cytoxan.  

It was further asserted that on January 13, 1993, when the Veteran presented with the new onset of worsened pain in his wrist and right knee, his VA doctors had failed to: (1) formulate a differential diagnosis of the medical condition likely to be the cause of his new and changed signs and symptoms, (2) consider infection as a likely cause of his new and changed signs and symptoms, (3) perform a physical examination to identify an infection, (4) order medical testing to identify an infection, (5) rule out infection, (6) diagnose wrist and knee infection, and (7) treat his wrist and knee infection.  Additionally, it was asserted that as a direct result of the failures outlined the Veteran's wrist and knee infection progressed without antibiotic treatment.  The delay in treatment allowed the infection to damage his joints causing permanent injury.  It was noted that after the joint infections an "electronic" wheelchair was prescribed because of a debilitating decreased ability to ambulate.

Further, with respect to the findings provided by Dr. K.J.L, Dr. G.K.. noted that she had correctly answered that Cytoxan treatment was needed for vasculitis and did not directly cause the disability, but that she had not, in essence, addressed the Veteran's claims that the use of Cytoxan carried a high risk of infection and sepsis as a possible complication of immunosuppression and there had been a delay in diagnosis and a failure to timely treat his then-active infection.  It was asserted that the statements of Dr. K.J.L. as to septic arthritis failed to state an at least as likely as not probability that the Veteran's infection did not result in additional disability.  Dr. G.K. stated that the Veteran's claim that the substandard care of VA doctors had damaged him by causing and then, separately, by prolonging septic arthritis was the proximate but not the immediate cause of his damage.  

Dr. G.K. further asserted that the analysis of probabilities used by Dr. K.J.L. was unscientific and did not address the question at issue, "given that an infection occurred, which of the possible causes is the most likely?," with the mathematics of conditional probability, often formulated with Bayes' Theorem.  Dr. G.K. found that it was more likely than not that the cause of the Veteran's multiple concurrent joint infections was Cytoxan rather than mere chance and would not have occurred but for the Cytoxan treatment.  It was noted that the January 2005 VA examiner, Dr. C.K., had conducted a scientific analysis of the medical facts and issues in this case and found that it was as least as likely as not that Cytoxan caused immunosuppression which pre-disposed the Veteran to develop septic arthritis and sepsis.  

As to the issue of fault, Dr. G.K. noted Dr. K.J.L. had recounted a number of circumstantial details from the Veteran's medical chart and stated without analysis or explanation that VA was not negligent by not assessing for infection.  It was asserted that she had not stated either that the care provided to the Veteran was reasonable or that it met the standards of the profession.  Additionally, in stating that the care was not negligent she had noted the Veteran's WBC count was normal and that she did not think anything was remarkable in his lab work.  Dr. G.K. asserted that she had offered no justification for her implication that the Veteran's normal WBC ruled out joint infection and that her analysis was contradicted by peer reviewed medical literature, citing a January 2001 medical study ("Gupta MN, Sturrock RD. A Prospective 2-Year Study of 75 Patients With Adult-Onset Septic Arthritis. Rheumatology (Oxford). 2001 Jan;40(1):24-30") that found the WBC count was normal in 38 percent of patients with active septic arthritis.  

Dr. G.K. stated that Dr. K.J.L. offered no basis for her statement that the Veteran's labs were unremarkable and found that on January 13, 1993, they were abnormal in a way that indicated likely bacterial infection.  It was noted that his WBC of 10.3 was at the upper limits of normal, but that his SEGS were abnormally elevated at 82.2 percent and his LYMPHS were decreased at 9.4 percent.  It was explained that his bacterial-infection-fighting WBCs were increased relative to his virus-fighting WBCs in a pattern called a "left shift" that was a classic indicator of acute bacterial infection in medical literature (citing for example a September 2013 study, "Ishimine, et al, Combination Of White Blood Cell Count And Left Shift Level Real-Timely Reflects A Course Of Bacterial Infection. J Clin Lab Anal. 2013 Sep;27(5):407-11").  Dr. G.K. found that no reasonable doctor seeing the lab results of January 13, 1993, could have failed to formulate a differential diagnosis including infected joints or failed to undertake examination and testing to diagnose joint infection.  He found that examination and testing at that time would have led to the prompt diagnosis and treatment that would have prevented the Veteran's permanent injury from that infection.  

As to the opinion of Dr. K.J.L. that she did not think that additional disability was reasonable foreseeable, Dr. G.K. stated his opinion that her answer was nonresponsive and found that the disability to the Veteran's joints was entirely foreseeable.  A fact he stated was confirmed by peer-reviewed medical literature (citing for example an October 2004 study, "Raad J, Peacock JE Jr. Septic Arthritis In The Adult Caused By Streptococcus Pneumoniae: A Report Of 4 Cases And Review Of The Literature. Semin Arthritis Rheum. 2004 Oct;34(2):559-69").  

Based upon a comprehensive review of the record, the Board finds that the persuasive evidence demonstrates that additional joint disability the Veteran sustained subsequent to a period of VA treatment in January 1993 was not incurred as a result of VA negligence, careless, or other fault and that VA exercised the degree of care that would be expected of a reasonable health care provider at that time.  The February 2005 VA opinion and the June 2017 independent medical expert opinion are persuasive and based upon adequate rationale.  The opinions are shown to have been based upon a substantially accurate review of the evidence of record and to have included consideration of applicable medical literature.  Overall, these opinions are in agreement that, while the January 1993 VA treatment with Cytoxan led to the development of septic arthritis and sepsis and possible additional wrist and right knee disabilities, there was no VA fault or negligence in prescribing or administering and monitoring the immunosuppressive medication at that time.  

The additional opinions of Dr. K.J.L. are persuasive that the Veteran had no additional disability that was caused by negligence or other instance of VA fault in failing to adequately assess whether an infection was present prior to the administration of Cytoxan during the hospitalization from January 6-9, 1993, or when the Veteran was seen on January 13, 1993.  She provided sufficient rationale for these opinions noting records on January 6, 1993, revealed the Veteran's WBC was within the normal range and that his temperature did not indicate fever at that time.  It was explained that he was also on prednisone at that time, which usually raises WBC to a higher level than what it would be without the prednisone.  Similarly, she found the available medical records from January 13, 1993, indicated a review of the lab findings did not reveal anything remarkable since the WBC count was within normal limits and consistent with previous WBC counts.  His ESR was also not much different from what it was on January 6, 1993.  Her opinion that additional disability was not reasonably foreseeable in this case is also persuasive.  She stated that the administration of Cytoxan for refractory RA and vasculitis was completely warranted and that had the treatment may not been given the Veteran may have suffered even more disability from the natural progression of RA and vasculitis itself, including conditions that can lead to death.  

The Board finds, however, that the opinions of Dr. G.K. warrant a lesser degree of probative weight than the combined opinions of Drs. C.K. and K.J.L.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

As an initial matter, the Board finds that Dr. G.K., as a specialist in internal medicine, is competent to provide medical opinion as to the matters at issue.  The Board finds, however, that generally his opinions as to the treatment for rheumatoid arthritis and the effects of the specific VA treatment provided in January 1993 are less probative that the opinion of Dr. K.J.L. who is considered to have a greater degree of medical expertise as an independent medical expert and a hospital rheumatology section chief.  Although in his March 2014 and August 2017 statements Dr. G.K. asserted that nothing in the record indicated infection was considered and ruled out on January 13, 1993, VA records clearly show aspiration revealed very little fluid and no pus.  The report noting that his complaints of multiple joint pain were evaluated by the orthopedic service who found he may have had an extensor tenosynovitis of the right hand directly contradicts the claim by Dr. G.K. that no clinical examination was conducted.  The January 13, 1993, VA medical care provider is shown not only to have examined the Veteran's wrist but to have aspirated and examined the fluid produced by the aspiration.  

The Board further finds that the claim by Dr. G.K. that the Veteran's WBC count was elevated is found to be inconsistent with the opinion of Dr. K.J.L. and also the reference range provided on the laboratory test reports.  While stated that SEGS and LYMPHS findings on January 13, 1993, indicated a "left shift" indicative of a bacterial infection on that date, he provided no explanation for the subsequent test findings on January 25, 1993, a time when sepsis was known to have been established, that showed SEGS within the normal range.  Additionally, the medical literature he cited as support for his opinion that the January 13, 1993, test findings should have prompted VA care providers to take further action to diagnose and/or treat an infection was published many years after the treatment (September 2013) and provided without any explanation as to how this information could have been available to a reasonable medical care provider in January 1993.  His opinions as to the other matters addressed in his statements that are apparently based upon medical studies published many years after the fact, i.e. contradicting that a normal WBC ruled out joint infection (January 2001 study) and that disability to the Veteran's joints was entirely foreseeable (October 2004 study), also warrants a lesser degree of probative weight for similar reasons.  

Dr. G.K. also asserts that the opinion of Dr. K.J.L. failed to consider the benefit of the doubt standard and used a standard of proof that was not appropriate to the legal issue. There is no merit to those contentions.  The benefit of the doubt and as the as likely as not standards of proof are matters for adjudicators and are not required standards for medical evidence.  VA adjudicators, not medical examiners, apply legal standards in rendering determinations.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) ("[T]he benefit of the doubt is a legal construct to be applied by an adjudicatory body . . . , not by a medical professional when rendering an opinion."); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (noting that it is the duty of VA adjudicators, not medical examiners, to apply the appropriate legal standard), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  For the reasons provided, the Board finds the opinions of Dr. G.K. warrant a lesser degree of probative weight.

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in assessing the complex medical matters at issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment in 1993 is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

The application to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment in 1993 is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment in 1993 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


